CENTRAL EUROPEAN MEDIA ENTERPRISES REPORTS RESULTS FOR THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2009 THIRD QUARTER - Net Revenues of $134.5 million - - EBITDA loss of $14.4 million - NINE MONTHS - Net Revenues of $461.9 million - - EBITDA of $30.8 million - HAMILTON, BERMUDA, October 27, 2009 – Central European Media Enterprises Ltd. (“CME” or the “Company”) (NASDAQ/Prague Stock Exchange - CETV) today announced financial results for the three months and nine months ended September 30, Net revenues for the third quarter of 2009 were $134.5 million, a decrease of 33% compared to the third quarter of 2008. Operating income for the quarter decreased $40.6 million to a loss of $33.5 million. Net income from continuing operations decreased $5.7 million to a loss of $24.3 million, and fully diluted loss per share decreased by $0.10 to a loss of Net revenues for the nine months ended September 30, 2009 were $461.9 million, a decrease of 37% compared to the nine months ended September 30, 2008. Operating income for nine months ended September 30, 2009 decreased $257.6 million to a loss of $106.2 million. Net income from continuing operations decreased $111.5 million to a loss of $48.9 million, and fully diluted income per share decreased by $2.18 to a loss of Adrian Sarbu, President and Chief Executive Officer of CME, commented: “This is the fourth quarter of decline in our advertising markets. TV ad spending reset 30% lower than in 2008. We believe the markets have reached the bottom. This is a new starting point. The macroeconomic prospects for 2010 have improved and we expect advertising spending to follow. Our priority for 2010 is to convert our high audience and market share into higher revenues while managing costs rigorously. We believe in our ability to outperform the markets.” - continued - Page 1 Results for the Three Months Ended September 30, 2009 Net revenues for the three months ended September 30, 2009 decreased by 33% to $134.5 million from $200.6 million for the three months ended September 30, 2008. Operating loss for the quarter was $33.5 million compared to an operating income of $7.2 million for the three months ended September 30, 2008.Net loss attributable to the shareholders of CME for the quarter was $21.6 million compared to $19.3 million for the three months ended September 30, 2008.Fully diluted loss per share for the three months ended September 30, 2009 decreased $0.10 to a loss of $0.35. EBITDA1 for the three months ended September 30, 2009 decreased to a loss of $14.4 million from positive EBITDA of $31.6 million in the three months ended
